PER CURIAM

The court respectfully declines to render an opinion answering the interrogatories propounded by Senate Resolution No. 9 of the Second Regular Session of the 50th General Assembly of Colorado. Our reasons are as follows:
We know of no case in which this court has answered interrogatories concerning the validity or construction of a statute which has already been adopted. “[Legislative questions must be connected with pending legislation.” In the Matter of the Constitutionality of Senate Bill No. 65, 12 Colo. 466, 21 P. 478 (1889). See also In re House Resolution No. 12, 88 Colo. 569, 298 P. 960 (1931); In re Interrogatories of the House of Representatives, 62 Colo. 188, 162 P. 1144 (1916); In re Senate Resolution, 54 Colo. 262, 130 P. 333 (1913); In re Senate Bill No. 416, 45 Colo. 394, 101 P. 410 (1909); and In re University Fund, 18 Colo. 398, 33 P. 415 (1893). We conclude that we should not depart from precedent.
*453Difficult issues are involved which should be considered only in an adversary setting. See In re Interrogatories Propounded by the Senate Concerning House Bill 456, 131 Colo. 389, 281 P.2d 1013 (1955); and In re Interrogatories of the Governor, 111 Colo. 406, 141 P.2d 899 (1943).
MR. CHIEF JUSTICE PRINGLE and MR. JUSTICE DAY do not participate.